Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 11, after “the distance.”,  --- and wherein the probe pins in each of the first probe group and the second probe groups  are electrically connected to each other. ---- has been inserted.
In claim 9, line 4, “a third group” has been changed to ---a third probe group----.
Authorization for this examiner’s amendment was given in an interview with  Mr. Kim  on  08/16/2021.
Claims 1-3 and 5-15 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose A probe device used for electrical inspection of a printed
wiring board having a combination of  at least one probe group including a plurality of probe pins configured to be able to simultaneously abut against a wire provided on the printed wiring board and extending in a specified direction, the plurality of probe pins abutting against the wire
along the specified direction and being electrically connected to each other, wherein the at least one probe group includes a first probe group and a second probe group arranged in parallel with each other, and wherein a length of the first probe group is greater than a distance between the

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/VINH P NGUYEN/Primary Examiner, Art Unit 2867